Citation Nr: 1739825	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, secondary to PTSD.

3.  Entitlement to an earlier effective date for a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988, from September 2005 to December 2006, and December 2008 to February 2009, with additional unverified periods of service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) from November 2010, August 2011, November 2012, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).

In January 2016, the Board remanded this case for further evidentiary development.

In August 2016, the Veteran and his representative participated in a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The issue of entitlement to an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's sleep apnea is connected to service.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's migraine headaches are secondarily connected to the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for sleep apnea are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

2. The criteria to establish service connection for migraines, on a secondary basis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to secondary service connection for sleep apnea and migraines. For the forthcoming reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea. The record reveals that the Veteran was diagnosed with sleep apnea in 2010, yet he reported sleep apnea symptoms in 2009 only a few months after his last deployment. In April 2017, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner confirmed the chronology of the Veteran's obstructive sleep apnea-notably, that the Veteran experienced symptoms in 2009 and was eventually diagnosed in 2010. Accordingly, as the Veteran's symptoms first began in service, he fulfills the criteria necessary for service connection for sleep apnea, and service connection is granted.

Migraines

Concerning the Veteran's migraines, the Veteran contends that he is entitled to secondary service connection for migraines. The record reveals that the Veteran was diagnosed with migraines in 2002 that worsened in severity following the Veteran's second deployment and diagnosis of PTSD. The most likely etiology for the worsening of the Veteran's migraines is the pertinent question for this appeal, and the Board finds the evidence is at least in equipoise that the Veteran's migraine headaches are aggravated by his service-connected PTSD. 

Accompanying his claim for service connection, the Veteran submitted several articles discussing that increased stress can aggravate migraine headaches. The Veteran explained, in statements to the VA, that the stress caused by his PTSD aggravated his migraine headaches. On the other hand, the Veteran underwent a C&P examination in April 2017 in which the examiner determined it was less likely than not that the Veteran's migraines were aggravated by his PTSD because she believed his long-term medication use aggravated his migraines.

As it is undisputed that the Veteran's headaches worsened following his second deployment and PTSD diagnosis, and medical literature tends to support the Veteran's claims that he believes the extra stress from his PTSD aggravates his headaches, the evidence supporting and not supporting aggravation is at least in equipoise. Accordingly, the Veteran fulfills the criteria necessary for service connection on a secondary basis, and service connection is granted.


ORDER

Service connection for sleep apnea is granted.

Service connection for migraine headaches, secondary to PTSD, is granted.


REMAND

The Veteran contends that he is entitled to service connection an earlier effective date for TDIU.  Given the two claims granted in the discussion above, a remand is necessary for the Veteran to receive appropriate ratings for the conditions granted and then a re-adjudication of the earlier effective date for TDIU issue.
The implementation of the sleep apnea and migraine grants must be completed prior to the adjudication of the TDIU issue, as adjudication of it will affect the adjudication of the earlier effective date for TDIU.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

Following the implementation of effective dates and rating for the Veteran's grants for migraines and sleep apnea, determine whether or not the Veteran is entitled to an earlier effective date for TDIU.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


